DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        Regarding claim 1, the applicant recites “one or more processing circuitries configured to perform the operations of:” and in line 3 applicant recites “assisting the user equipment, by an assistant device, to perform---“. Therefore, the recitation “assisting the user equipment by an assistance device---" is an attempt to define an entity namely a processing circuitry of the UE) by means of feature of another entity (namely an assistant device) which is not allowed. There is not correlation between “wherein the processing circuitry is further configured to acquire---to be switched to” recited in line 9-10 and “wherein the processing circuitry sends to the satellite --- power demand” recited in line 11-14 and also no correlation to any of the remaining features of the claim.
         Regarding claim 3, the acronym “PH” and “UCI” have not been defined. 
        Regarding claim 7, the acronym “CE” has not been defined.
        Regarding claim 23, the recitation “triggering switching to a candidate communication mode in which a transmission power constraint of the user equipment satisfies the transmission power demand, when the transmission power constraint of the user equipment fails to satisfy the transmission power demand” in line 3-6 is confusing since it appears that the recitation “when the transmission power constraint of the user equipment fails to satisfy the transmission power demand” is a duplication of the previous limitation.
       
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NPL “handover Management Optimization for LTE Terrestrial Network with Satellite Backhaul” by Crosnier et al.
            Regarding claim 15, Crosnier et al disclose a satellite (Sat eNB in section IV  and fig. 4) for communicating with a user equipment (UE in section IV) , comprising: a receiver (implicit) configured to receive a notification that the user equipment requests to switch a current communication mode with the satellite (section IV discloses “recent measurement report” interpreted as notification; the UE requests to be handed over from the Sat eNB to a Terr eNB); and 5Docket No. 15062US01 Preliminary Amendment a transmitter (implicit) configured to send an instruction on switching to the user equipment in response to the notification (section IV disclose “HO Command”).
            Regarding claim 18, Crosnier et al disclose wherein the instruction comprises at least one of a list of assistant devices; a list of satellites; a notification whether the user equipment needs to use the assistant device; a notification whether the user equipment needs to wait for a delay period, and/or a length of the delay period; and a notification whether the user equipment needs to perform random access again ( section IV discloses “HO Command” wherein the UE is handed over to a “Terr eNB” and therefore, assistant device is interpreted as “Terr eNB”).

 Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta et al ((U.S. Pub. # 2004/0229616).
        Regarding claim 23, Datta et al disclose a method of performing satellite communication in a satellite communication system, comprising: 6Docket No. 15062US01 Preliminary Amendmentevaluating, by a user equipment, a transmission power demand for performing communication with a satellite (para. 0008); and triggering switching to a candidate communication mode in which a transmission power constraint of the user equipment satisfies the transmission power demand, when the transmission power constraint of the user equipment fails to satisfy the transmission power demand (para. 0008, 0030,0031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosnier et al in view of Dutta et al (U.S. Pub. # 2004/0229616).
          Regarding claim 17, Crosnier et al do not specifically disclose wherein the notification comprises information indicating a necessity of switching to a communication mode satisfying the transmission power demand. Dutta et al disclose wherein the notification comprises information indicating a necessity of switching to a communication mode satisfying the transmission power demand (para. 0030, 0031). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention in order to provide handover between the space based and terrestrial radio terminal communications.  
         Regarding claim 20, Dutta et al disclose wherein the receiver is further configured to receive data from the user equipment and/or the assistant device (para. 0008).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL by Crosnier et al in view of Regulinski et al (CA 2440609).
           Regarding claim 19, Crosnier do not specifically disclose wherein the transmitter is further configured to send resource allocation information for the communication to the user equipment and the assistant device. Regulinski et al disclose wherein the transmitter is further configured to send resource allocation information for the communication to the user equipment and the assistant device (line 1-7 of page 35; see abstract). Therefore, it would have been obvious to one skilled before the effective filing date of the invention to use the teaching of Regulinski et al in the system of Crosnier et al in order to provide services to users.  

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416